NO. 07-11-00512-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                  FEBRUARY 22, 2012


                            WILBERT BANKS, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


            FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

                NO. 20,617-B; HONORABLE JOHN B. BOARD, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

       Appellant, Wilbert Banks, appeals from a judgment convicting him of murder.

The clerk’s record was filed with this Court on December 30, 2011. The clerk’s record

includes the trial court’s certification of defendant’s right of appeal which indicates that

this is a plea bargain case and the defendant has no right of appeal, and that the

defendant waived his right of appeal. This certification is in the proper form, is signed

by appellant, and is supported by the record, specifically, by both the Judgment of

Conviction by Court—Waiver of Jury as well as by Defendant’s Waiver of Appeal after
Sentence or Punishment has been Imposed in Accordance with Plea Bargain

Agreement and Waiver of Appeal Pursuant to Plea Bargain Agreement.


      By letter dated January 6, 2012, this Court notified appellant that the certification

reflected that appellant had no right of appeal. By this letter, the Court further notified

appellant that failure to file an amended certification showing a right of appeal or other

grounds for continuing the appeal on or before February 6, 2012, would result in

dismissal of the appeal pursuant to Rule 25.2(a)(2) and (d) of the Texas Rules of

Appellate Procedure. No response or amended certification reflecting appellant’s right

of appeal has been made part of the record.


      Consequently, the appeal is dismissed.




                                                       Mackey K. Hancock
                                                            Justice



Do not publish.




                                            2